[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff's brought an action in numerous counts against the defendant Structured Computer Systems, a company who sold computer software to the plaintiff's and Wang Laboratories, Inc. who provided the computer hardware to run the programs provided by Structured. Prior to the trial the plaintiff's settled their claims against Structured Computer Systems, Inc.
Although the plaintiffs were claiming that both the software and the hardware were the source of their problems, they tried their case without bringing in any of their employees who worked regularly on their computers and offered no computer "expert" to help establish their case.
The plaintiff offered only two witnesses in support of its claims. Both witnesses had very convenient memories and their responses to questioning could best be described as evasive and lacking in candor. There was insufficient credible evidence before the court to establish the elements of any of the counts claimed against the defendant Wang.
Judgment may enter for the defendant Wang on all counts.
WILLIAM M. SHAUGHNESSY, JR. JUDGE, SUPERIOR COURT